DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the encapsulation".  There is insufficient antecedent basis for this limitation in the claim in that an encapsulation has not been previously recited.
Claim Rejections - 35 USC § 102 & 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournerat (US 10,088,266). Claim(s) 10-18 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fournerat.
Fournerat discloses a buffer assembly for a firearm, the buffer assembly comprising: a buffer tube (302) including a closed rear end (310); an action spring in the tube (902a, 902b); and a buffer in the tube and engaging the action spring, the buffer including a buffer body (102) defining an internal buffer cavity, a rear end cap (104) covering a rear end of the buffer body, a front end cap (104) covering a front end of the buffer body, and an internal assembly within the buffer cavity, the internal assembly comprising at least one weight (102), at least a first and second magnet (208a, 208b, 204, 206); wherein a magnetic repelling force between the first magnet and the second magnet biases the weight to an at-rest position within the internal assembly; and wherein in response to an inertial event the at least one weight overcomes the bias of the magnetic repelling force to achieve a dead-blow condition to at least partially offset an effect of the inertial event (Figs. 5A-5F) . 



With regards to claim 3. The buffer assembly of claim 1, wherein the first magnet is encapsulated with the weight in an encapsulation. (Figs. 5A-5F)

With regards to claim 4. The buffer assembly of claim 1, wherein the inertial event is generated by a rearward stroke of the buffer and the dead-blow condition occurs at the beginning of the rearward stroke. (5A)

With regards to claim 5. The buffer assembly of claim 4, wherein the first magnet (204) is proximate the weight and the second magnet (208a) is at least partially disposed within the rear end cap of the buffer body.

With regards to claim 6. The buffer assembly of claim 1, wherein the magnetic repelling force adjusts a magnitude of an impact force arising from the dead-blow condition. (Figs. 5A-5F)

With regards to claim 7. The buffer assembly of claim 1, wherein the inertial event is generated by a rearward stroke of the buffer and the dead-blow condition occurs at both a beginning of the rearward stroke and an end of the rearward stroke. (Figs. 1-9)



With regards to claim 10. A firing assembly for a firearm, the firing assembly comprising: a bolt carrier movable in a rearward stroke and a forward stroke as part of a firing and loading action of the firearm (Fournerat does not expressly disclose a bolt carrier, however it would have been obvious, if not inherent that such a firearm would contain one since the firearm of the type shown by Fournerat is known to have some type of bolt and some type of assembly to move the bolt within); and a buffer assembly including a buffer tube (302) including a closed rear end (310), an action spring in the tube (902a, 902b), and a buffer in the tube and engaging the action spring, the buffer including a buffer body (102) defining an internal buffer cavity, a rear end cap (104) covering a rear end of the buffer body, a front end cap (104) engaged with the bolt carrier, and an internal assembly within the buffer cavity, the internal assembly comprising at least one weight (202), at least a first and second magnet (208a, 208b, 204 and 206); wherein a magnetic repelling force between the first magnet and the second magnet biases the weight to an at-rest position within the internal assembly; wherein the buffer is driven in rearward and forward strokes corresponding to the rearward and forward strokes of the bolt carrier and under the influence of respective rearward motion of the bolt carrier and a forward biasing force of the action spring; wherein as a result of at least one of the rearward and forward strokes, at least one inertial event occurs; wherein in response to the inertial event the at least one weight overcomes the bias of the magnetic repelling force to achieve a dead-blow condition to at least partially offset an effect of the inertial event.

With regards to claim 11. The firing assembly of claim 10, wherein the magnetic repelling force adjusts a magnitude of an impact force arising from the dead-blow condition.

With regards to claim 12. The firing assembly of claim 10, wherein the magnetic repelling force establishes a delay interval between the occurrence of the inertial event and to the occurrence of the dead-blow condition.

With regards to claim 13. The firing assembly of claim 10, wherein the inertial event is generated by a rearward stroke of the buffer and the dead-blow condition occurs at the end of the rearward stroke.

With regards to claim 14. The firing assembly of claim 13, wherein the second magnet is proximate the weight and the first magnet is at least partially disposed within the front end cap of the buffer body.

With regards to claim 15. The firing assembly of claim 14, wherein a magnetic attracting force between the first magnet and the bolt carrier biases the bolt carrier towards the buffer body.

With regards to claim 16. The firing assembly of claim 13, wherein the first magnet is proximate the weight and the second magnet is at least partially disposed within the rear end cap of the buffer body, wherein the internal assembly further comprises a third magnet (208b) disposed at least partially within the front end cap of the buffer body, and wherein a magnetic attracting 

With regards to claim 17. The firing assembly of claim 16, wherein a radius of the third magnet is larger than a radius of the cavity of the buffer body.

With regards to claim 18. The firing assembly of claim 10, wherein the magnetic repelling force resets the internal assembly to the at-rest condition after a recover time has passed following the occurrence of the dead-blow condition.

With regards to claim 19. A method of at least partially offsetting an inertial event in a firing assembly of a firearm, the method comprising: evaluating an inertial event of a buffer assembly in a firearm, the buffer assembly having a buffer body, with at least one weight moveable within an internal space of the buffer body, and a first magnet and a second magnet between which a magnetic repelling force biases the weight to an at-rest position in the internal assembly, wherein in response to the inertial event the at least one weight overcomes the bias of the magnetic repelling force to achieve a dead-blow condition to at least partially offset an effect of the inertial event, and wherein the magnetic repelling force adjusts a magnitude of an impact force arising from the dead-blow condition and establishes a delay interval between the occurrence of the inertial event and to the occurrence of the dead-blow condition; determining an impact force that is a minimizing impact force and a delay interval that is a minimizing delay interval such that the minimizing impact force and minimizing delay interval combination at least partially offset the inertial event; and adjusting properties of the components of the firearm to achieve the 

With regards to claim 20. The method of claim 19, wherein the adjusted component properties are those of the first magnet and the second magnet. 

With regards to claim 21. The method of claim 19, wherein the adjusted component properties are those of the weight. 

With regards to claim 22. The method of claim 19, wherein the adjusted component properties are those of the encapsulation. 

With regards to claim 23. A firing assembly for a firearm, the firing assembly comprising: a bolt carrier movable in a rearward stroke and a forward stroke as part of a firing and loading action of the firearm( Fournerat does not expressly disclose a bolt carrier, however it would have been obvious, if not inherent, that such a firearm would contain one since the firearm of the type shown by Fournerat is known to have some type of bolt and some type of assembly to move the bolt within); and a buffer assembly including a buffer tube (302) including a closed rear end (310), an action spring in the tube (902a, 902b), and a buffer in the tube and engaging the action spring, the buffer including a buffer body (102) defining an internal buffer cavity, a rear end cap (104) covering a rear end of the buffer body, a front end cap (104) engaged with the bolt carrier, and an internal assembly within the buffer cavity, the internal assembly comprising at least one weight (202) and a magnet (208a, 204, 206, 208b); wherein a magnetic attracting force between 

With regards to claim 24. The firing assembly of claim 23, wherein the internal assembly includes a dead-blow biasing mechanism.

With regards to claim 25. The firing assembly of claim 24, wherein the dead-blow biasing mechanism includes at least a second magnet. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fournerat as applied to claims 1 and 7 above. Fournerat discloses the claimed invention except for the weight including first and second weights.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize multiple weights, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641